                                          Case 3:21-cv-02450-WHO Document 95 Filed 07/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WISK AERO LLC,                                    Case No. 3:21-cv-02450-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER REQUESTING SUR-REPLY
                                                 v.
                                   9

                                  10     ARCHER AVIATION INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The plaintiff’s Reply in Support of its Motion for a Preliminary Injunction includes new

                                  14   evidence and arguments. Accordingly, the defendant is permitted to file a sur-reply no later than

                                  15   noon on Monday, June 19, 2021, limited to 15 pages.

                                  16          IT IS SO ORDERED.

                                  17   Dated: July 15, 2021

                                  18
                                  19
                                                                                                   William H. Orrick
                                  20                                                               United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
